Case 1:20-cv-00417-JJM-PAS Document 18-1 Filed 11/02/20 Page 1 of 2 PageID #: 522




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

 JOSEPH GRILLO, pro se                     :
                                           :
                  Plaintiff,               :
                                           :
         v.                                :        C.A. No. 2020-CV-0417-JJM-PAS
                                           :        (R.I. Superior Court C.A. PC-2020-5326)
 ERIC LYNN ANDRIST,                        :
                                           :
                  Defendant                :

                        DEFENDANT’S MEMORANDUM IN SUPPORT OF
                          MOTION TO STRIKE OR, ALTERNATIVELY,
                        MOTION TO FILE RESPONSIVE MEMORANDUM

         Defendant submits this Memorandum in support of his Motion to strike Plaintiff’s sur-

 reply memorandum (CM/ECF 17-1) and supporting affidavit (CM/ECF 17-2) or, alternatively,

 for leave to file responsive papers within seven (7) days. Defendant does not move to strike

 CM/ECF 17, which is Plaintiff’s Reply in further support of his Motion for Preliminary

 Injunction (CM/ECF 11).

         On September 25, Defendant filed a Motion for relief under Rhode Island’s anti-SLAPP

 law, R.I.G.L. §9-33-2. CM/ECF 5. Plaintiff filed an objection with supporting papers on

 October 21. CM/ECF 10.1 Defendant filed a reply memorandum (with supporting papers) on

 October 27. CM/ECF 12. Plaintiff filed sur-reply papers (CM/ECF 17-1 and 17-2) on

 November 2.

         Local Rule Cv 7(a)(5) provides that sur-replies “may only be filed with prior leave of

 Court.” Plaintiff did not request leave of Court prior to filing this sur-reply, and a review of the

 sur-reply and accompanying affidavit supports the conclusion that these papers (1) raise new



         1
                  At Plaintiff’s request, Defendant assented to Plaintiff’s Motion to extend the
                  deadline to respond. The Court granted the Motion.
Case 1:20-cv-00417-JJM-PAS Document 18-1 Filed 11/02/20 Page 2 of 2 PageID #: 523




 issues that could have been raised in Plaintiff’s original objection and/or (2) contain further

 personal attacks that do not assist the Court in deciding the legal merits of the issues before it.

 As a result, the Court should deny leave to file this sur-reply should Plaintiff seek it after the fact.

 Compare Local Rule Cv 7(a)(4) (“A reply shall not present matters that do not relate to the

 response, or reargue or expand upon the argument made in support of the motion”).

 Alternatively Defendant requests leave to file, within seven (7) days, papers in response to

 CM/ECF 17-1 and 17-2.



                                                             Respectfully submitted,

                                                             Defendant Eric Lynn Andrist

                                                             By his attorney,

                                                             /s/ Samuel D. Zurier
                                                             Samuel D. Zurier (#3576)
                                                             55 Dorrance Street, Suite 400
                                                             Providence, Rhode Island 02903
                                                             (401) 861-0200; (401) 861-2922 (fax)
                                                             sdz@zurierlaw.com
 November 2, 2020




                                                     CERTIFICATE OF SERVICE

           I hereby certify that on this 2nd day of November, 2020, I served a copy of this Motion to
 Strike through the Court’s CM/ECF system and by first class mail, postage prepaid, upon
 Plaintiff at the following address:

             Joseph Grillo
             73 Primrose Hill Road
             Barrington, RI 02806

             /s/ Samuel D. Zurier
 U:\Andrist\Drafts\Memo In Support of Motion to Strike.wpd


                                                                        2
